t c summary opinion united_states tax_court donnell floyd petitioner v commissioner of internal revenue respondent docket no 2619-01s filed date donnell floyd pro_se david r jojola for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 for one of his twin children whether petitioner is entitled to head-of-household filing_status under sec_2 and whether petitioner is entitled to the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was ontario california petitioner and lavonda c floyd ms floyd were married on date two children twins were born during the marriage dawnielle c floyd dawnielle and donnell r floyd ii donnell ii on date petitioner and ms floyd separated on date a petition for dissolution of marriage was filed on date in the superior court of california county of san bernardino a judgment of dissolution was entered on date in that judgment petitioner and ms floyd were awarded joint legal custody of the twins petitioner was awarded physical custody on the first and third sunday through wednesday and the second and fourth monday through wednesday of each month petitioner was ordered to pay child_support of dollar_figure per month the year at issue involves the period after petitioner separated from his wife but before any decree of divorce or separate_maintenance or any written document establishing custodial rights and responsibilities existed during the year in question the care custody and support of the twins were divided informally petitioner generally kept the children from sunday through wednesday of each week ms floyd kept them wednesday through sunday on occasion petitioner would have them monday through wednesday or later than wednesday at their parents’ preference the children stayed together wherever they went except for occasional illnesses or other reasons during the year in question petitioner lived in a rented apartment with his mother he supported himself as a hair stylist and by performing other work in a group home petitioner occasionally purchased items of clothing for the twins when they were in his care in petitioner gave ms floyd dollar_figure for the support of the children on an ad hoc basis petitioner also alleged he provided medical coverage for the children during however that was not substantiated with documentary_evidence during ms floyd lived with her stepmother whom she paid dollar_figure for rent and dollar_figure for utilities monthly she paid for her own telephone service and household_items she worked as a hair stylist and group counselor ms floyd also provided clothing and other items for the children and paid medical_expenses for them petitioner alleges he and ms floyd reached an oral agreement that each of them would claim one dependency_exemption on their income_tax returns for ms floyd would claim the exemption for their daughter dawnielle and petitioner would claim the exemption for their son donnell ii ms floyd denied such an agreement and no written document or agreement to that effect was offered into evidence petitioner’s adjusted_gross_income was dollar_figure for on his return petitioner claimed head-of-household filing_status a dependency_exemption deduction for his son donnell ii and an earned_income_credit of dollar_figure with donnell ii reported as the qualifying_child petitioner did not claim a dependency_exemption for his daughter dawnielle on her return ms floyd claimed dependency_exemption deductions for both children in the notice_of_deficiency respondent determined petitioner’s filing_status as married_filing_separately in addition respondent disallowed petitioner’s dependency_exemption for his son and disallowed the claimed earned_income_credit the first issue for decision is whether petitioner is entitled to the dependency_exemption deduction for his son sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals including the son or daughter of the taxpayer over half of whose support was received from the taxpayer during the taxable_year in which such individual is claimed as a dependent subject_to exceptions not applicable here sec_152 e provides a support_test for children of parents who are divorced separated or living apart it provides custodial_parent gets exemption ----except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents--- who are divorced or legally_separated under a decree of divorce or separate_maintenance who are separated under a written_separation_agreement or who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year e custodial_parent moreover sec_1_152-4 income_tax regs generally provides that in the absence of a custody or divorce decree or written_separation_agreement ‘ custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year since petitioner and ms floyd lived apart during all of the issue under sec_152 b is whether donnell ii was in the custody of petitioner for more than one-half of the calendar_year on this record the evidence fails to establish this fact petitioner did not have physical custody of his son for a greater portion of the year than did ms floyd the child’s mother while petitioner and ms floyd had worked out an equitable arrangement whereby the children spent several days each week with petitioner that time did not exceed one-half of the calendar_year in total even if as petitioner contends both children spent every sunday through wednesday with him the children in fact spent part of sunday and part of wednesday with their mother as well as all of thursday through saturday with her on the basis of the testimony and the record the court holds that the twins spent more than half of their time in the custody and care of their mother during because ms floyd was the custodial_parent of the twins in donnell ii is treated as having received over half of his support from ms floyd during that year sec_152 this result provides consistent treatment for the children who were generally together at all times because donnell ii did not receive over half of his support from petitioner donnell ii cannot be claimed as petitioner’s dependent respondent is sustained on this issue the second issue is whether petitioner is entitled to head- of-household filing_status as relevant here sec_2 defines a head_of_household as an individual taxpayer who is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 a the rules provided by sec_7703 are applicable for determining an individual’s marital status sec_2 certain married individuals living apart can be considered unmarried if three requirements are met see sec_7703 on this record for the year in question petitioner is considered married there was no operative decree of divorce or separate_maintenance between petitioner and ms floyd in see sec_2 b in addition petitioner did not maintain as his home a household that constituted for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom petitioner is entitled to a deduction under sec_151 sec_7703 b petitioner therefore does not qualify for head-of- household filing_status under sec_2 and c his proper filing_status is married_filing_separately see sec_1 respondent is sustained on this issue the final issue for decision is whether petitioner is entitled to an earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual however a married individual cannot claim the earned_income_credit if his filing_status is married_filing_separately sec_32 provides in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 since the court has concluded that petitioner was considered married in and no joint_return was filed for that year petitioner is not entitled to the earned_income_credit respondent is sustained on this issue ’ the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which under certain circumstances places the burden_of_proof on the secretary with respect to any factual issue relevant to ascertaining a taxpayer’s liability for taxes in court proceedings arising in connection with examinations commencing after date the examination of petitioner’s return commenced after date nevertheless the burden_of_proof with respect to the items of deficiency did not shift to respondent petitioner has neither alleged that sec_7491 is applicable nor established that he complied with the requirements of sec_7491 a and b see 116_tc_438 moreover even if respondent carries the burden_of_proof the court is satisfied that such burden has been met reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
